Title: To James Madison from James Monroe, 18 March 1804
From: Monroe, James
To: Madison, James



No. 21.
Sir
London March 18. 1804.
I have lately rece[i]ved by Mr. Baring your letters of the 5th. & 16. of Jany: that of Octr. 24th. with the documents mentioned in it had reached me at an earlier period.
I rejoice to hear that our government has obtaind complete & quiet possession of Louisiana. Independant of the vast importance of the acquisition, which surely cannot be held in too high estimation, it is very satisfactory to see the affair concluded in a manner so amicable and at the same time so honorable to the nations who are parties to it. Both governments have performed every thing which they had respectively stipulated, & each has therefore much reason to approve the conduct of the other. The transaction has I trust established their peace and friendship on a basis which will never be shaken.
I shall pay all the attention to the instructions contained in your letter of the 5th. Jany. which is due to their great importance. As soon as I am sufficiently possessed of the subject I shall ask a conference with Ld. Hawkesbury, to propose to his govt., a convention between the two nations for the adjustment of the points & on the principles of the project you have sent me. I hope to be able to commence the business in a week or ten days, and flatter myself that the negotiation will be productive of real advanta⟨ge⟩ to the UStates. Should it even not succeed in all its objec⟨ts⟩ the attempt must nevertheless be considered as a ver⟨y⟩ satisfactory proof of a strong desire in our governm⟨ent⟩ to preserve, on just ground, the friendship of this country, and is likely by the explanations to whic⟨h⟩ it may lead alone, to have that tendency. I am however far from thinking it improbable that a sui⟨ta⟩ble convention may be formed, especially on som⟨e⟩ of the points that are deemed interesting.
The indisposition of the King still continues, th⟨o⟩ it has so much abated as to permit occasionally his ⟨at⟩tention to certain inferior objects of business. His life ⟨is⟩ no longer considered in danger. His disorder, a spec⟨ies⟩ of mental derangment with which he was former⟨ly⟩ attacked, has been less violent on this occasion, an⟨d⟩ having proceeded in great measure, as is believed from other infirmities, will probably cease when they are removed which is said to be nearly the case at present. In the interim the admn. must be cons⟨i⟩dered as having lost much of its strength. The sickness of the King & his probable decline have put in m⟨o⟩tion all the interests that are connected with the monarchy. Those who had little hope of employm⟨ent⟩ in his life seem to have left the ministry, or rath⟨er⟩ to have become active against them. The old oppos⟨i⟩tion has acquired greater energy & become more formidable. Mr. Fox attacks it on all occasions in a manner the most direct & unqualified; and the support which Mr. Pitt sometimes gives it, is yielded in a mode to do it more injury than service. It is obvious that he does not mean to connect his fortune with theirs, & I think I have observed on some occasions, such a degree of attention and spirit of accomodation from him to Mr. Fox as to justify a presumption that he is not averse to a coalition with him, in case the terms are made acceptable. No change has taken place in our concerns since my last, and as I am now authorised to negotiate a treaty, I shall not call the attention of the govt. to them otherwise than in the latter mode. It is probable that the omission to answer my communications & redress our injuries, with which it is justly chargeable, may furnish a motive for acceding to a more permanent arrangment.
There is no change in the state of the war. The menace of invasion is continued with the same effect here. Of the object and parties to the late conspiracy at Paris you will get more correct information from that quarter than I can give you. I am sir with great respect & esteem yr. very obt. servant
Jas. Monroe
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 12); letterbook copy (DLC: Monroe Papers); Tr (DNA: RG 46, President’s Messages, 10B-B1); extract (DNA: RG 233, President’s Messages, 10A-D1). RC docketed by Wagner as received 14 May.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:570–72.



   
   Letterbook copy has “to urgent objects.”



   
   From this point to the complimentary close, the RC and letterbook copy differ significantly. The letterbook copy reads: “By Mr. Fox and most of the Old Opposition, it is assailed, in a manner the most direct; while by Mr. Pitt it is occasionally defended, in a mode, which seems likely to prove more injurious, to its credit, and perhaps to its interest, than a direct attack would be. It is manifest that the last mentioned member, does not mean to connect himself, with the fortune of the present administration, and I think that I have observed more attention and a greater spirit of accomodation from him to Mr. Fox, than was expected. It seems probable that he would not reject a coalition if it could be formed on his own terms.”


